Citation Nr: 1446075	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  11-16 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for cervical spine degenerative disc disease.

3.  Entitlement to service connection for right leg shortening due to lead poisoning.

4.  Entitlement to service connection for hypogonadism claimed as low testosterone.

5.  Entitlement to service connection for right hip arthritis.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1981 and from May 1985 to October 1991.  He had prior service as a Cadet at the United States Military Academy at West Point from 1975 to 1979.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, in support of these claims, he testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

In this decision the Board is granting some of the claims - in particular, for a foreshortened right leg and consequent right hip disability.  However, the Board instead is remanding the remaining claims for cervical spine degenerative disc disease, hypothyroidism, and hypogonadism claimed as low testosterone to the Agency of Original Jurisdiction (AOJ) for further development and consideration.

FINDINGS OF FACT

1.  As apparent from the Veteran's duties at West Point, treatment records, and a competent medical finding of record, he was exposed to unsafe lead levels during his service.

2.  The probative (competent and credible) evidence of record indicates that his bone growth was adversely affected by the toxic lead exposure and that it, in turn, caused shortening of his right leg.

3.  He additionally has a consequent right hip disability.


CONCLUSIONS OF LAW

1.  The criteria are met for entitlement to service connection for the foreshortened right leg.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Additionally, the right hip disability is secondary to a service-connected disability, so in this way also the result of the Veteran's military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As for these claimed right leg and right hip disabilities, however, the Board is fully granting these claims, so there is no need to discuss whether there has been compliance with these VCAA duty-to-notify-and-assist obligations concerning these claims because this is of no consequence.

Discussion

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that he was exposed to toxic levels of lead in service pursuant to his duties at West Point as the manager and then captain of the pistol team, which entailed the inhalation of lead dust.  His service treatment records (STRs) confirm testing for lead.  A May 1980 notation indicated possible hepatitis.  In August 2010 he had a VA medical examination.  The examiner reviewed the claims file and concluded that the lead levels indicated in the STRs during the period that the Veteran was at West Point reflected levels in the high normal range and that it was likely that his lead levels rose even higher, to the abnormal range, as testing for lead was not accomplished at the very end of his time at West Pont.  This VA examiner also noted that the symptoms of "possible hepatitis" indicated in the May 1980 STR were consistent with lead poising.  So based on his review of the record, and for this rationale, this VA examiner determined the Veteran was exposed to unsafe lead levels in service.  Because this examiner provided a cogent rationale for that conclusion, the Board finds that the Veteran was indeed exposed to unsafe lead levels in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Prejean v. West, 13 Vet. App. 444-448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Post-service medical records indicate a history of leg length discrepancy.  The August 2010 VA examiner explained that the Veteran's lead exposure at a young age while at West Point prevented his bones from growing appropriately, resulting in the leg length discrepancy.

Establishing entitlement to service connection generally requires having medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus between the disease or injury in service and the present disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Here, the competent and credible evidence confirms the Veteran has the required present-day disability (leg length discrepancy), also that he had lead exposure during his service to a toxic level, and there additionally is the required correlation between his shorter right leg and the lead exposure during his service.  As such, service connection for this right leg shortening is granted.  Id.; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service connection also may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Indeed, this has resulted in the adding of § 3.303(b) to address this additional circumstance.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) a nexus establishing the required connection between the current disability and the 
service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The record reflects the Veteran has arthritis in his right hip.  He indicated that he underwent a right hip replacement several years ago.  It is unclear whether this was due to arthritis or necrosis.  In any event, the August 2010 VA examiner explained that the shorter right lower extremity resulted in an altered gait "contributing substantially" to degenerative disease of the right hip.  This opinion is well reasoned and based on the evidence reflected in the record.  Thus, because there is a current right hip disability, a service-connected right leg disability, and competent and credible evidence linking the two, service connection for the right hip disability is warranted on a secondary basis.  38 C.F.R. § 3.310; Harder, supra; Wallin, supra; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for right leg shortening due to lead poisoning is granted.

Service connection for right hip arthritis also is granted.


REMAND

The Veteran additionally maintains that he has other disabilities, including hypothyroidism and hypogonadism (low testosterone), which also are the result of the exposure to toxic lead levels during his service.  The record suggests these conditions are indeed present.  He is a physician by trade and asserts that there is a correlation between exposure to unsafe lead levels in service and these conditions, hence, the reason he also is alleging they, too, are service-connected disabilities.  As he is a doctor, he is competent to make this assertion.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, because there is evidence of current disabilities as well as some evidence of a relationship between these claimed conditions and his service, VA's duty to provide a VA medical examination for an opinion regarding the etiology of these claimed conditions is triggered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board cannot accept his assertions regarding a nexus between these alleged hormonal disorders and his service as they stand because he has not provided any explanatory rationale or cited studies supporting this purported link.

As for his also claimed cervical spine disability, the medical nexus opinion thus far obtained is inconclusive regarding its etiology.  The August 2010 VA compensation examiner did however suggest the cervical spine disability was being aggravated by the foreshortened right leg, which, as a result of this decision, is now a service-connected disability.  If indeed so, then evidence of baseline disability is needed to estimate the amount of aggravation of this nonservice-connected condition by the service-connected disability (regulatory change effective from September 2006).  Of course, if this cervical spine disability also is directly attributable to the Veteran's service or the direct result of his service-connected disability (meaning directly caused rather than just being aggravated), then the VA examiner must so state as well.


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination, preferably by an endocrinologist.  Ask the endocrinologist to determine whether the Veteran has hypogonadism (low testosterone) and/or hypothyroidism and to list all of the medical conditions/symptoms associated with these conditions.  The examiner must then also provide a medical nexus opinion regarding the likelihood (very likely, as likely as not, or unlikely) these additionally claimed conditions are the result of the Veteran's military service - including especially his already conceded exposure to toxic levels of lead.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Explanatory rationale must be provided for all opinions and conclusions.  The examination report must indicate whether pertinent records in the claims file were reviewed.  In the event that an opinion cannot be provided without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, such as by indicating whether additional information or other procurable data is needed, the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whatever may be the reason.  Merely saying he/she cannot respond will not suffice.

2.  Also schedule a VA orthopedic examination to first ascertain all current cervical spine disabilities.  Regarding each disability diagnosed, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) it is the direct result of the Veteran's military service - including especially his already conceded exposure to toxic levels of lead.

If any current cervical spine disability is not found to be directly related to the Veteran's service - again, including especially to his already conceded exposure to toxic levels of lead - then the examiner should additionally comment on the likelihood (very likely, as likely as not, or unlikely) the current cervical spine disability, if involving arthritis (meaning degenerative joint versus disc disease) alternatively initially manifested within a year of the Veteran's discharge from service, to in turn warrant presuming it was incurred during his service, or, still yet, is secondarily related to his service, meaning proximately due to, the result of, OR aggravated by a service-connected disability - including especially by the foreshortened right leg.  If the latter, the examiner must also try and determine the baseline level of disability preceding the aggravation since the Veteran is only entitled to compensation over and above that.

To reiterate, the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

Explanatory rationale must be provided for all opinions and conclusions.  The examination report must indicate whether pertinent records in the claims file were reviewed.  In the event that an opinion cannot be provided without resorting to mere speculation, the examiner must discuss why it would be speculative to respond, such as by indicating whether additional information or other procurable data is needed, the limits of medical knowledge have been exhausted, there are multiple possible etiologies with none more prevalent than another, or whatever may be the reason.  Merely saying he/she cannot respond will not suffice.

3.  Then readjudicate these remaining claims.  If they continue to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


